Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections against claim 25 are moot as the claim was cancelled.
The Examiner set forth a prima facie case of obviousness. Briefly, the rejection was based on the fact that:
1) Kawasaki disease is an inflammatory disease that has previously been shown to be treatable by anti-inflammatories;
2) OxPL antibodies are anti-inflammatory and have previously been show to treat inflammatory diseases.
However, this rejection has been properly rebutted by objective evidence of unpredictability. Scherler (cited on IDS 7/11/22) notes that another well-established anti-inflammatory drug (corticosteroids) remains “controversial” when treating KD. Different corticosteroids have been used with no evidence that any particular corticosteroid is consistently beneficial. Further, Scherler states that corticosteroids may be administered when the patient is at “high risk of being non-responsive to first IVIG treatment”, providing evidence that even IVIG treatment is unpredictable. Thus, the art established that merely being an anti-inflammatory is insufficient to conclude that the drug will treat KD and therefore the 103 rejection is withdrawn. Note that there is no evidence of record that the instant method is characterized by the same unpredictability of certain patients being non-responsive and so no enablement rejection is deemed necessary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Weidner/Primary Examiner, Art Unit 1649